Citation Nr: 1524783	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  12-27 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an effective date earlier than March 3, 2004, for the grant of service connection for ventricular tachycardia with premature ventricular contractions (PVCs).

2.  Entitlement to an effective date earlier than August 31, 2010 for the grant of service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran had active service in the United States Air Force from May 1965 to September 1987.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, from a rating decision of April 2006, of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which assigned an effective date of March 2, 2004, for the grant of service connection for tachycardia with PVCs.  

The issue of entitlement to an earlier effective date for the grant of service connection for ischemic heart disease is REMANDED to the agency of original jurisdiction (AOJ) and is discussed in the REMAND section of this decision.


FINDINGS OF FACT

1.  In September 1987, the Veteran submitted a claim that was construed as encompassing entitlement to service connection for tachycardia with PVCs.

2.  The RO denied the Veteran's claim for entitlement to service connection for ventricular tachycardia with PVCs in a rating action issued in April 1988.

3.  Service connection was granted in a rating action issued in April 2006.  

4.  Within a year of the April 1988 and 2006 rating decisions, the Veteran submitted new evidence but there was no adjudication as to whether the evidence was new and material.

5.  Entitlement to service connection for tachycardia with PVCs arose within a year of the Veteran's discharge from service.



CONCLUSION OF LAW

The criteria for the assignment of an effective date of September 12, 1987, for the award of service connection for ventricular tachycardia with PVCs are met.  38 U.S.C.A. §§ 5110 (West 2014); 38 C.F.R. §§  3.156(b), 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Laws and Regulations

On September 18, 1987, the RO received the Veteran's application for service connection for sarcoidosis.  In April 1988, the RO granted service connection for sarcoidosis, but noted that the current manifestations of the disease were limited to the pulmonary system and it denied service connection for cardiovascular disease.  

In April 2006, the RO granted service connection for tachycardia with PVCs.  It determined that the April 1988 rating decision had denied service connection for this disability.  It noted that service treatment record showed the disability, but interpreted the 1987 decision as denying service connection on the basis that it had resolved in service.  It found that newly received evidence showed that tachycardia and PVCs had been present since service.

The Veteran did not submit a notice of disagreement within a year of the April 1988 or 2006 decisions.  Ordinarily those decisions would have become final.  38 U.S.C.A. § 7105(c) (West 2014) (formerly 38 U.S.C.A. § 4005(c)).  VA regulations provide; however, that if new and material evidence is received within the appeal period after a rating decision, the evidence will be deemed to have been received in conjunction with that rating decision.  38 C.F.R. § 3.156(b) (2014) (formerly 38 C.F.R. § 3.156(a)).

The Federal Circuit has held that an initial claim remains pending when a claimant submits new evidence during the one-year appeal period because VA has "an express regulatory obligation to make a determination regarding the character of the new evidence [the claimant] submitted" under 38 C.F.R. § 3.156(b).  Beraud v. McDonald, 766 F.3d 1402, 1407 (Fed.Cir.2014).  The Federal Circuit "reaffirm[ed] that, under § 3.156(b), the VA must provide a determination that is directly responsive to the new submission and that, until it does so, the claim at issue remains open."  Id.

In the instant case, the Veteran submitted evidence within a year after the April 1987 and 2006 rating decisions.  In May 1988, he submitted an application for VA Vocational Rehabilitation benefits in which he reported that the manifestations of sarcoidosis included cardiac disability.  In a statement dated in June 2006 and received in August 2006, he reported that he had been unable to work since 2001.  There was never a determination as to whether this evidence was new and material.  Under Beraud, the April 1987 and 2006 decisions remained pending.

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).

If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2) (2014).

The Federal Circuit has emphasized that VA has a duty to fully and sympathetically develop the veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

A pending claim is an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c) (2014).  The pending claims doctrine provides that a claim remains pending in the adjudication process - even for years - if VA fails to act on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  The United States Court of Appeals for Veterans Claims, hereinafter the Court, has confirmed that raising a pending claim theory in connection with a challenge to the effective-date decision is procedurally proper.  Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007).

The record shows that the Veteran's claim for service connection was received within one year of his discharge from service.  The decision granting service connection recognized that the claimed disability had been present since service.  Hence, entitlement arose by the time of the Veteran's claim.  As such, the appropriate effective date is the day after the Veteran's discharge from service.  38 U.S.C.A. § 5110(a).


ORDER

Entitlement to an effective date of September 12, 1987, for the granting of service connection for ventricular tachycardia with PVCs is granted.


REMAND

In July 2013, the RO granted service connection for ischemic heart disease, effective August 21, 2010.  In September 2013, the Veteran submitted a statement expressing disagreement with the effective date of service connection.  A statement of the case has not yet been issued.  The Board is required to remand the case for issuance of the statement of the case.  Manlincon v. West, 12 Vet App 238 (1999).

The appeal is REMANDED for the following:

Issue a statement of the case with regard to the issue of entitlement to an earlier effective date for the grant of service connection for tachycardia with PVCs.  This issue should not be certified or returned to the Board unless a timely substantive appeal is received.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


